DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-4, 8-10, 14-16, 20-22, and 26-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the anomalies” (line 2).  Claim 1, upon which claim 2 depends, recites “one or more anomalies” (line 3).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether “the anomalies” is intended to refer to “one or more anomalies” or whether “the anomalies” further limits the “one or more anomalies” to only include a plurality of anomalies.  Dependent claims 8, 14, 20, and 26 recite similar language and are similarly rejected.  Dependent claims 3-4, 9-10, 15-16, 21-22, 27-28 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 7, 13, 19, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Using an Artificial Neural Network to detect aim assistance in Counter-Strike:  Global Offensive” by Kasey Maberry, Steven Paustian, and Sheikh Bakir (hereinafter Maberry).

Regarding Claim 1:  Maberry discloses a processor, comprising:
one or more circuits to detect cheating by one or more players of one or more games based, at least in part, on one or more anomalies detected by one or more neural networks in video data from the one or more games (Maberry, this work shows the usage of artificial neural networks (ANN) applied in a First Person Shooter (FPS) to detect cheaters using aim assistance; in this work we apply a Multilayer Perception (MLP) and Learning Vector Quantization (LVQ) neural networks to detect players using aim-assistance through cursor movements [Abstract]).

Regarding Claim 7:  Maberry discloses a system comprising:
one or more processors to detect cheating by one or more players of one or more games based, at least in part, on one or more anomalies detected by one or more neural networks in video data from the one or more games (Maberry, this work shows the usage of artificial neural networks (ANN) applied in a First Person Shooter (FPS) to detect cheaters using aim assistance; in this work we apply a Multilayer Perception (MLP) and Learning Vector Quantization (LVQ) neural networks to detect players using aim-assistance through cursor movements [Abstract]).

Regarding Claim 13:  Maberry discloses a method comprising:
detecting cheating by one or more players of one or more games based, at least in part, on one or more anomalies detected by one or more neural networks in video data from the one or more games (Maberry, this work shows the usage of artificial neural networks (ANN) applied in a First Person Shooter (FPS) to detect cheaters using aim assistance; in this work we apply a Multilayer Perception (MLP) and Learning Vector Quantization (LVQ) neural networks to detect players using aim-assistance through cursor movements [Abstract]).

Regarding Claim 19:  Maberry discloses a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least:
detect cheating by one or more players of one or more games based, at least in part, on one or more anomalies detected by one or more neural networks in video data from the one or more games (Maberry, this work shows the usage of artificial neural networks (ANN) applied in a First Person Shooter (FPS) to detect cheaters using aim assistance; in this work we apply a Multilayer Perception (MLP) and Learning Vector Quantization (LVQ) neural networks to detect players using aim-assistance through cursor movements [Abstract]).

Regarding Claim 25:  Maberry discloses a cheating detection system, comprising:
one or more processors to detect cheating by one or more players of one or more games based, at least in part, on one or more anomalies detected by one or more neural networks in video data from the one or more games (Maberry, this work shows the usage of artificial neural networks (ANN) applied in a First Person Shooter (FPS) to detect cheaters using aim assistance; in this work we apply a Multilayer Perception (MLP) and Learning Vector Quantization (LVQ) neural networks to detect players using aim-assistance through cursor movements [Abstract]; this can be implemented as a CS:GO server add-on [p. 4]); and 
memory for storing network parameters for the one or more neural networks (Maberry, data points were collected from CS:GO demo files recorded on a local server and on an aim training map[2]; demos are files which contain all of the server updates for that particular match [p. 2]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 11, 17, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Maberry in view of Cox et al., US 2019/0291008 A1 (hereinafter Cox).

Regarding Claims 5, 11, 17, 23, and 29:  Maberry discloses the invention as recited above.  Maberry fails to explicitly disclose wherein the one or more circuits are further to log data for the detected cheating by the one or more players to a cheating log for use in future cheating determinations.
Cox teaches wherein the one or more circuits are further to log data for the detected cheating by the one or more players to a cheating log for use in future cheating determinations (Cox,  the types of penalties may vary in at least some embodiments, such as based on one or more of the following: ... a history of one or more previous unauthorized gameplay actions on behalf of the user [0011]; if the routine determines that the results of the evaluation are a determination that the gameplay actions are unauthorized based on cheat software use detection with a likelihood that exceeds a defined threshold, the routine stores an indication of the assessment (e.g., the user, gameplay actions, authorization determination based on cheat software use detection, and associated likelihood) for subsequent use in block 580 [0050]).
Maberry discloses a Multilayer Perception (MLP) and Learning Vector Quantization (LVQ) neural networks to detect players using aim-assistance through cursor movements (Maberry [Abstract]).  
Cox teaches techniques for automatically reducing cheating in an interactive execution environment, such as to perform automated operations to detect and stop use of cheat software in an online game environment, and to restrict subsequent access to the online game environment for users who are identified as using cheat software (Cox [Abstract]).  The techniques may include using deep learning techniques to train one or more models to classify particular types of gameplay actions as being unauthorized if cheat software use is detected, including to determine a likelihood of whether a separate cheat detection decision system would decide that particular gameplay actions are authorized or not authorized if the additional cheat detection decision system assesses those gameplay actions, and then using the trained model(s) and in some cases the additional cheat detection decision system for the cheat software detection and prevention (Cox [Abstract]).  
Cox further teaches enforcing penalties on particular users related to such cheat software use in the online game environment (Cox [0011]).  The types of penalties may vary in at least some embodiments, such as based on a history of one or more previous unauthorized gameplay actions on behalf of the user (Cox [0011]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of detecting players using aim-assistance as disclosed by Maberry with the method of keeping track of previous instances of cheating as taught by Cox in order to penalize players for continued cheating.   

Claims 6, 12, 18, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Maberry in view of ZALEWSKI, US 2009/0113554 A1 (hereinafter Zalewski).

Regarding Claim 6, 12, 18, 24, and 30:  Maberry discloses the invention as recited above.  Maberry fails to explicitly disclose wherein the one or more circuits are further to modify an ability of the one or more players to play the one or more games in response to detecting cheating by the one or more players.
Zalewski teaches wherein the one or more circuits are further to modify an ability of the one or more players to play the one or more games in response to detecting cheating by the one or more players (Zalewski, examples of possible actions 1312 that can be take in response to cheating in an online game include … decreasing a players abilities in the game [0082]).
Maberry discloses a Multilayer Perception (MLP) and Learning Vector Quantization (LVQ) neural networks to detect players using aim-assistance through cursor movements (Maberry [Abstract]).  
Zalewski teaches methods, apparatuses, and techniques for detecting and discouraging cheating in an online game session are described (Zalewski [Abstract]).  Aspects include playing an online game (Zalewski [Abstract]).  During play of the game one of the players detects suspected cheating behavior by another online game player (Zalewski [Abstract]).  Game information is collected about the activity of all players in the online game, the game information includes a period of the game during which the suspected cheating behavior occurred (Zalewski [Abstract]).  The game information is communicated to a game cheat monitoring entity that evaluates the game information to determine if there was cheating activity, and if there was cheating activity appropriate action is taken (Zalewski [Abstract]).  In one embodiment, a possible action that can be take in response to cheating include decreasing a players abilities in the game (Zalewski [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of detecting players using aim-assistance as disclosed by Maberry with the method of decreasing a players abilities in the game if he is caught cheating as taught by Zalewski in order to penalize players for cheating.

There are no prior art rejections against claims 2-4, 8-10, 14-16, 20-22, and 26-28.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715